Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically by Daniel Farkas on May 5th, 2021.
The application has been amended as follows:

	In the claims:

	In Claim 62, Line Number 9, please insert the word “a” after the phrase, “into the superstrate; and” and before the phrase, “second antireflective coating”.

	In Claim 63, Line Number 2, please replace the number “54” with the number “62”.

	In Claim 66, Line Number 26, please insert the word “other” after the phrase, “module from each” and before the phrase, “to reduce heat flow”.

	In Claim 70, Line Number 1, please insert the word “maximum” after the phrase, “The method of claim 67, the” and before the phrase, “temperature of the photovoltaic cells”.

	In Claim 71, Line Number 1, please insert the word “maximum” after the phrase, “The method of claim 67, the” and before the phrase, “temperature of the thermal receiver”.
	
	In Claim 77, Line Number 1, please replace the number “66” with the number “76”.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 54, a skilled artisan would not have found it obvious to have a concentrated photovoltaic thermal system, comprising: a concentrator for focusing sunlight into concentrated sunlight: a transmissive concentrated photovoltaic (CPV) module, wherein a second portion of the concentrated sunlight that is unabsorbed by the photovoltaic cells exits the transmissive CPV module via the substrate; and a thermal receiver for absorbing, and converting into thermal energy, the second portion of the concentrated sunlight, the thermal receiver forming an input aperture that faces the substrate to receive the second portion of the concentrated sunlight; wherein the thermal receiver and transmissive CPV module are thermally isolated from each other to reduce heat flow therebetween.  
Although Yang et al. (US 2015/0372640 A1) discloses a concentrated photovoltaic system comprising a concentrator for focusing sunlight into concentrated sunlight (Figure 11), and a transmissive concentrated photovoltaic (CPV) module that absorbs and converts into electrical energy, a first portion of the concentrated sunlight, wherein a second portion of the concentrated sunlight that is unabsorbed by the photovoltaic cells exits the transmissive CPV module via a substrate (Figure 14, #111) and a thermal receiver for absorbing and converting into thermal energy the second portion of the concentrated sunlight (Figure 14, T).
A skilled artisan would not have had a reason for the above stated limitations, therefore the concentrated photovoltaic thermal system as claimed in claim(s) 54-63 is novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 66, a skilled artisan would not have found it obvious to have a method for concentrated photovoltaic thermal energy conversion, comprising: focusing, with a concentrator, sunlight into concentrated sunlight; transmitting the concentrated sunlight through a superstrate of a transmissive CPV module that faces the concentrator, absorbing and converting into electrical energy, with photovoltaic cells of the transmissive CPV module, a first portion of the concentrated sunlight transmitted through the superstrate; transmitting through a substrate of the transmissive CPV module a second portion of the concentrated sunlight that is unabsorbed by the photovoltaic cells, and absorbing and converting into thermal energy, with a thermal receiver, the second portion of the concentrated sunlight, the thermal receiver forming an input aperture that faces the substrate to receive the second portion of the concentrated sunlight; and thermally isolating the thermal receiver and the transmissive CPV module from other to reduce heat flow therebetween. 
Although Yang et al. (US 2015/0372640 A1) discloses a method for concentrated photovoltaic thermal energy conversion comprising a concentrator for focusing sunlight into concentrated sunlight (Figure 11), and a transmissive concentrated photovoltaic (CPV) module that absorbs and converts into electrical energy, a first portion of the concentrated sunlight, wherein a second portion of the concentrated sunlight that is unabsorbed by the photovoltaic cells exits the transmissive CPV module via a substrate (Figure 14, #111) and a thermal receiver for absorbing and converting into thermal energy the second portion of the concentrated sunlight (Figure 14, T).
A skilled artisan would not have had a reason for the above stated limitations, therefore the method for concentrated photovoltaic thermal energy conversion as claimed in claim(s) 66-67 and 70-77 is novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726